
	

113 HR 2015 IH: Las Vegas Valley Public Land and Tule Springs Fossil Beds National Monument Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2015
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Horsford (for
			 himself, Mr. Amodei,
			 Mr. Heck of Nevada, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for certain land conveyances in the State of
		  Nevada, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Las Vegas Valley Public Land and Tule Springs Fossil Beds
			 National Monument Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Tule Springs Fossil Beds National Monument.
					Sec. 3. Addition of land to Red Rock Canyon National
				Conservation Area.
					Sec. 4. Conveyance of Bureau of Land Management land to North
				Las Vegas.
					Sec. 5. Conveyance of Bureau of Land Management land to Las
				Vegas.
					Sec. 6. Expansion of conveyance to Las Vegas Metropolitan
				Police Department.
					Sec. 7. Spring Mountains National Recreation Area
				withdrawal.
					Sec. 8. Southern Nevada Public Land Management Act of 1998
				amendments.
					Sec. 9. Conveyance of land to the Nevada System of Higher
				Education.
					Sec. 10. Land Conveyance for Southern Nevada Supplemental
				Airport.
					Sec. 11. Sunrise Mountain Instant Study Area
				release.
					Sec. 12. Nellis Dunes Off-Highway Vehicle Recreation
				Area.
					Sec. 13. Conveyance of land for Nellis Air Force
				Base.
					Sec. 14. Military overflights.
				
			2.Tule Springs
			 Fossil Beds National Monument
			(a)FindingsCongress
			 finds that—
				(1)since 1933, the
			 Upper Las Vegas Wash has been valued by scientists because of the significant
			 paleontological resources demonstrative of the Pleistocene Epoch that are
			 located in the area;
				(2)in 2004, during
			 the preparation of the Las Vegas Valley Disposal Boundary Final Environmental
			 Impact Statement, the Bureau of Land Management identified sensitive
			 biological, cultural, and paleontological resources determined to be worthy of
			 more evaluation with respect to the protective status of the resources;
				(3)the Upper Las
			 Vegas Wash contains thousands of paleontological resources from the Pleistocene
			 Epoch that are preserved in a unique geological context that are of national
			 importance, including Columbian mammoth, ground sloth, American lion, camels,
			 and horse fossils;
				(4)in addition to
			 Joshua trees and several species of cacti, the Las Vegas buckwheat, Merriam’s
			 bearpoppy, and the Las Vegas bearpoppy are 3 unique and imperiled plants that
			 are supported in the harsh desert environment of Tule Springs;
				(5)the area provides
			 important habitat for threatened desert tortoise, endemic poppy bees, kit
			 foxes, burrowing owls, LeConte’s thrasher, phainopepla, and a variety of
			 reptiles;
				(6)in studies of the
			 area conducted during the last decade, the Bureau of Land Management and
			 National Park Service determined that the area likely contains the longest
			 continuous section of Pleistocene strata in the desert southwest, which span
			 multiple important global climate cooling and warming episodes;
				(7)the Upper Las
			 Vegas Wash is significant to the culture and history of the native and
			 indigenous people of the area, including the Southern Paiute Tribe;
				(8)despite the
			 findings of the studies and recommendations for further assessment of the
			 resources for appropriate methods of protection—
					(A)the area remains
			 inadequately protected; and
					(B)many irreplaceable
			 fossil specimens in the area have been lost to vandalism or theft; and
					(9)designation of the
			 Upper Las Vegas Wash site as a National Monument would protect the unique
			 fossil resources of the area and the geological context of those resources for
			 present and future generations while allowing for public education and
			 continued scientific research opportunities.
				(b)DefinitionsIn
			 this section:
				(1)CouncilThe
			 term Council means the Tule Springs Fossil Beds National
			 Monument Advisory Council established by subsection (g)(1).
				(2)CountyThe
			 term County means Clark County, Nevada.
				(3)Local
			 governmentThe term local government means the
			 City of Las Vegas, City of North Las Vegas, or the County.
				(4)Management
			 planThe term management plan means the management
			 plan for the Monument developed under subsection (d)(5).
				(5)MapThe
			 term Map means the map entitled North Las Vegas Valley
			 Overview and dated April 30, 2013.
				(6)MonumentThe
			 term Monument means the Tule Springs Fossil Beds National
			 Monument established by subsection (c)(1).
				(7)Public
			 landThe term public land has the meaning given
			 the term public lands in section 103 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1702).
				(8)Public water
			 agencyThe term public water agency means a
			 regional wholesale water provider that is engaged in the acquisition of water
			 on behalf of, or the delivery of water to, water purveyors who are member
			 agencies of the public water agency.
				(9)Qualified
			 electric utilityThe term qualified electric
			 utility means any public or private utility determined by the Secretary
			 to be technically and financially capable of developing the transmission
			 line.
				(10)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(11)StateThe
			 term State means the State of Nevada.
				(c)Establishment
				(1)In
			 generalIn order to conserve, protect, interpret, and enhance for
			 the benefit of present and future generations the unique and nationally
			 important paleontological, scientific, educational, and recreational resources
			 and values of the land described in this subsection, there is established in
			 the State, subject to valid existing rights, the Tule Springs Fossil Beds
			 National Monument.
				(2)BoundariesThe
			 Monument shall consist of approximately 22,650 acres of public land in the
			 County within the boundaries generally depicted on the Map.
				(3)Map; legal
			 description
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare an official map and legal description of
			 the boundaries of the Monument.
					(B)Legal
			 effectThe map and legal description prepared under subparagraph
			 (A) shall have the same force and effect as if included in this section, except
			 that the Secretary may correct any clerical or typographical errors in the
			 legal description or the map.
					(C)Availability of
			 map and legal descriptionThe map and legal description prepared
			 under subparagraph (A) shall be on file and available for public inspection in
			 the appropriate offices of the Bureau of Land Management and the National Park
			 Service.
					(4)Acquisition of
			 land
					(A)In
			 generalSubject to subparagraph (B), the Secretary may acquire
			 land or interests in land within or adjacent to the boundaries of the Monument
			 by donation, purchase with donated or appropriated funds, exchange, or transfer
			 from another Federal agency.
					(B)LimitationLand
			 or interests in land that are owned by the State or a political subdivision of
			 the State may be acquired under subparagraph (A) only by donation or
			 exchange.
					(5)WithdrawalsSubject
			 to valid existing rights and subsections (e) and (f), any land within the
			 Monument or any land or interest in land that is acquired by the United States
			 for inclusion in the Monument after the date of enactment of this Act is
			 withdrawn from—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)operation of the
			 mineral leasing laws, geothermal leasing laws, and minerals materials
			 laws.
					(6)Relationship to
			 clark county multi-species habitat conservation plan
					(A)Amendment to
			 planThe Secretary shall credit, on an acre-for-acre basis,
			 approximately 22,650 acres of the land conserved for the Monument under this
			 Act toward the development of additional non-Federal land within the County
			 through an amendment to the Clark County Multi-Species Habitat Conservation
			 Plan.
					(B)Effect on
			 planNothing in this Act otherwise limits, alters, modifies, or
			 amends the Clark County Multi-Species Habitat Conservation Plan.
					(d)Administration
				(1)Transfer of
			 administrative jurisdictionAdministrative jurisdiction over the
			 approximately 22,650 acres of public land depicted on the Map as Tule
			 Springs Fossil Bed National Monument is transferred from the Bureau of
			 Land Management to the National Park Service.
				(2)ManagementThe
			 Secretary shall—
					(A)allow only such
			 uses of the Monument that—
						(i)are
			 consistent with this section;
						(ii)the
			 Secretary determines would further the purposes of the Monument; and
						(iii)are consistent
			 with existing rights of previously authorized water facility and high voltage
			 transmission facility rights-of-way and any rights-of-way issued under this
			 Act, including the operation, maintenance, replacement, and repair and repair
			 of the facility; and
						(B)manage the
			 Monument—
						(i)in a
			 manner that conserves, protects, interprets, and enhances the resources and
			 values of the Monument; and
						(ii)in
			 accordance with—
							(I)this
			 section;
							(II)the provisions of
			 laws generally applicable to units of the National Park System (including the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.)); and
							(III)any other
			 applicable laws.
							(3)Buffer
			 zonesThe establishment of the Monument shall not—
					(A)lead to the
			 creation of express or implied protective perimeters or buffer zones around or
			 over the Monument;
					(B)preclude disposal
			 or development of public land adjacent to the boundaries of the Monument, if
			 the disposal or development is consistent with other applicable law;
					(C)preclude an
			 activity on, or use of, private land adjacent to the boundaries of the
			 Monument, if the activity or use is consistent with other applicable law;
			 or
					(D)directly or
			 indirectly subject an activity on, or use of, private land, to additional
			 regulation, if the activity or use is consistent with other applicable
			 law.
					(4)Air and water
			 qualityNothing in this Act alters the standards governing air or
			 water quality outside the boundary of the Monument.
				(5)Management
			 plan
					(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a management plan that provides for the
			 long-term protection and management of the Monument.
					(B)ComponentsThe
			 management plan—
						(i)shall, consistent
			 with this section and the purposes of the Monument—
							(I)describe the
			 resources at the Monument that are to be protected;
							(II)describe the
			 appropriate uses and management of the Monument;
							(III)allow for
			 continued scientific research at the Monument; and
							(IV)include a travel
			 management plan that may include existing public transit; and
							(ii)may—
							(I)incorporate any
			 appropriate decisions contained in an existing management or activity plan for
			 the land designated as the Monument under subsection (c)(1); and
							(II)use information
			 developed in any study of land within, or adjacent to, the boundary of the
			 Monument that was conducted before the date of enactment of this Act.
							(C)Public
			 processIn preparing the management plan, the Secretary
			 shall—
						(i)consult with, and
			 take into account the comments and recommendations of, the Council;
						(ii)provide an
			 opportunity for public involvement in the preparation and review of the
			 management plan, including holding public meetings;
						(iii)consider public
			 comments received as part of the public review and comment process of the
			 management plan; and
						(iv)consult with
			 governmental and nongovernmental stakeholders involved in establishing and
			 improving the regional trail system to incorporate, where appropriate, trails
			 in the Monument that link to the regional trail system.
						(6)Interpretation,
			 education, and scientific research
					(A)In
			 generalThe Secretary shall provide for public interpretation of,
			 and education and scientific research on, the paleontological resources of the
			 Monument, with priority given to exhibiting and curating the resources.
					(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the State, political subdivisions of the State, nonprofit organizations,
			 and appropriate public and private entities to carry out subparagraph
			 (A).
					(e)Renewable energy
			 transmission facilities
				(1)In
			 generalOn receipt of a complete application from a qualified
			 electric utility, the Secretary, in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), shall issue to the qualified
			 electric utility a 400-foot right-of-way for the construction and maintenance
			 of high-voltage transmission facilities depicted on the Map as Renewable
			 Energy Transmission Corridor if the high-voltage transmission
			 facilities do not conflict with other previously authorized rights-of-way
			 within the corridor.
				(2)Requirements
					(A)In
			 generalThe high-voltage transmission facilities shall—
						(i)be
			 used—
							(I)primarily, to the
			 maximum extent practicable, for renewable energy resources; and
							(II)to meet
			 reliability standards set by the North American Electric Reliability
			 Corporation, the Western Electricity Coordinating Council, or the public
			 utilities regulator of the State; and
							(ii)employ best
			 management practices identified as part of the compliance of the Secretary with
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to limit
			 impacts on the Monument, including impacts to the viewshed.
						(B)CapacityThe
			 Secretary shall consult with the qualified electric utility that is issued the
			 right-of-way under paragraph (1) and the public utilities regulator of the
			 State to seek to maximize the capacity of the high-voltage transmission
			 facilities.
					(3)Terms and
			 conditionsThe issuance of a notice to proceed on the
			 construction of the high-voltage transmission facilities within the
			 right-of-way under paragraph (1) shall be subject to terms and conditions that
			 the Secretary (in consultation with the qualified electric utility), as part of
			 the compliance of the Secretary with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), determines appropriate to protect and conserve
			 the resources for which the Monument is managed.
				(4)Expiration of
			 right-of-wayThe right-of-way issued under paragraph (1) shall
			 expire on the date that is 15 years after the date of enactment of this Act if
			 construction of the high-voltage transmission facilities described in paragraph
			 (1) has not been initiated by that date, unless the Secretary determines that
			 it is in the public interest to continue the right-of-way.
				(f)Water conveyance
			 facilities
				(1)Water conveyance
			 facilities corridor
					(A)In
			 generalOn receipt of 1 or more complete applications from a
			 public water agency and except as provided in subparagraph (B), the Secretary,
			 in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.), shall issue to the public water agency a 100-foot right-of-way
			 for the construction, maintenance, repair, and replacement of a buried water
			 conveyance pipeline and associated facilities within the Water
			 Conveyance Facilities Corridor and the Renewable Energy
			 Transmission Corridor depicted on the Map.
					(B)LimitationA
			 public water agency right-of-way shall not be granted under subparagraph (A)
			 within the portion of the Renewable Energy Transmission Corridor that is
			 located along the Moccasin Drive alignment, which is generally between T. 18 S.
			 and T. 19 S., Mount Diablo Baseline and Meridian.
					(2)Buried water
			 conveyance pipelineOn receipt of 1 or more complete applications
			 from a unit of local government or public water agency, the Secretary, in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.), shall issue to the unit of local government or public water agency a
			 100-foot right-of-way for the construction, operation, maintenance, repair, and
			 replacement of a buried water conveyance pipeline to access the existing buried
			 water pipeline turnout facility and surge tank located in the
			 NE1/4 sec. 16 of T. 19 S. and R. 61 E.
				(3)Requirements
					(A)Best management
			 practicesThe water conveyance facilities shall employ best
			 management practices identified as part of the compliance of the Secretary with
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to limit
			 the impacts of the water conveyance facilities on the Monument.
					(B)ConsultationsThe
			 water conveyance facilities within the Renewable Energy Transmission
			 Corridor shall be sited in consultation with the qualified electric
			 utility to limit the impacts of the water conveyance facilities on the
			 high-voltage transmission facilities.
					(4)Terms and
			 conditionsThe issuance of a notice to proceed on the
			 construction of the water conveyance facilities within the right-of-way under
			 paragraph (1) shall be subject to any terms and conditions that the Secretary,
			 in consultation with the public water agency, as part of the compliance of the
			 Secretary with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.), determines appropriate to protect and conserve the resources for which
			 the Monument is managed.
				(g)Tule springs
			 fossil beds national monument advisory council
				(1)EstablishmentTo
			 provide guidance for the management of the Monument, there is established the
			 Tule Springs Fossil Beds National Monument Advisory Council.
				(2)Membership
					(A)CompositionThe
			 Council shall consist of 13 members, to be appointed by the Secretary, of
			 whom—
						(i)1
			 member shall be a member of, or be nominated by, the County Commission;
						(ii)1
			 member shall be a member of, or be nominated by, the city council of Las Vegas,
			 Nevada;
						(iii)1
			 member shall be a member of, or be nominated by, the city council of North Las
			 Vegas, Nevada;
						(iv)1
			 member shall be a member of, or be nominated by, the tribal council of the Las
			 Vegas Paiute Tribe;
						(v)1
			 member shall be a representative of the conservation community in southern
			 Nevada;
						(vi)1
			 member shall be a representative of, or be nominated by, the Director of the
			 Bureau of Land Management;
						(vii)1
			 member shall be a representative of, or be nominated by, the Director of the
			 United States Fish and Wildlife Service;
						(viii)1
			 member shall be a representative of, or be nominated by, the Director of the
			 National Park Service;
						(ix)1
			 member shall be a representative of Nellis Air Force Base;
						(x)1
			 member shall be nominated by the State;
						(xi)1
			 member shall reside in the County and have a background that reflects the
			 purposes for which the Monument was established; and
						(xii)2
			 members shall reside in the County or adjacent counties, both of whom shall
			 have experience in the field of paleontology, obtained through higher
			 education, experience, or both.
						(B)Initial
			 appointmentNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall appoint the initial members of the Council in
			 accordance with subparagraph (A).
					(3)Duties of the
			 councilThe Council shall advise the Secretary with respect
			 to—
					(A)the preparation
			 and implementation of the management plan; and
					(B)other issues
			 related to the management of the Monument (including budgetary matters).
					(4)CompensationMembers
			 of the Council shall receive no compensation for serving on the Council.
				(5)Chairperson
					(A)In
			 generalSubject to subparagraph (B), the Council shall elect a
			 Chairperson from among the members of the Council.
					(B)LimitationThe
			 Chairperson shall not be a member of a Federal or State agency.
					(C)TermThe
			 term of the Chairperson shall be 3 years.
					(6)Term of
			 members
					(A)In
			 generalThe term of a member of the Council shall be 3
			 years.
					(B)SuccessorsNotwithstanding
			 the expiration of a 3-year term of a member of the Council, a member may
			 continue to serve on the Council until—
						(i)the
			 member is reappointed by the Secretary; or
						(ii)a
			 successor is appointed.
						(7)Vacancies
					(A)In
			 generalA vacancy on the Council shall be filled in the same
			 manner in which the original appointment was made.
					(B)Appointment for
			 remainder of termA member appointed to fill a vacancy on the
			 Council—
						(i)shall serve for
			 the remainder of the term for which the predecessor was appointed; and
						(ii)may
			 be nominated for a subsequent term.
						(8)TerminationUnless
			 an extension is jointly recommended by the Director of the National Park
			 Service and the Director of the Bureau of Land Management, the Council shall
			 terminate on the date that is 6 years after the date of enactment of this
			 Act.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			3.Addition of land
			 to Red Rock Canyon National Conservation Area
			(a)DefinitionsIn
			 this section:
				(1)Conservation
			 areaThe term Conservation Area means the Red Rock
			 Canyon National Conservation Area established by the Red Rock Canyon National
			 Conservation Area Establishment Act of 1990 (16 U.S.C. 460ccc et seq.).
				(2)MapThe
			 term map means the map entitled North Las Vegas Valley
			 Overview and dated April 30, 2013.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Bureau of Land Management.
				(b)Addition of land
			 to conservation area
				(1)In
			 generalThe Conservation Area is expanded to include the land
			 depicted on the map as Additions to Red Rock NCA.
				(2)Management
			 planNot later than 2 years after the date on which the land is
			 acquired, the Secretary shall update the management plan for the Conservation
			 Area to reflect the management requirements of the acquired land.
				(3)Map and legal
			 description
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the parcel to
			 be conveyed under this section.
					(B)Minor
			 errorsThe Secretary may correct any minor error in—
						(i)the
			 map; or
						(ii)the
			 legal description.
						(C)AvailabilityThe
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
					4.Conveyance of
			 Bureau of Land Management land to North Las Vegas
			(a)DefinitionsIn
			 this section:
				(1)MapThe
			 term map means the map entitled North Las Vegas Valley
			 Overview and dated April 30, 2013.
				(2)North las
			 vegasThe term North Las Vegas means the city of
			 North Las Vegas, Nevada.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Bureau of Land Management.
				(b)ConveyanceAs
			 soon as practicable after the date of enactment of this Act and subject to
			 valid existing rights, the Secretary shall convey to North Las Vegas, without
			 consideration, all right, title, and interest of the United States in and to
			 the land described in subsection (c).
			(c)Description of
			 landThe land referred to in subsection (b) consists of the land
			 managed by the Bureau of Land Management described on the map as the
			 North Las Vegas Job Creation Zone (including the interests in
			 the land).
			(d)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the parcel to
			 be conveyed under this section.
				(2)Minor
			 errorsThe Secretary may correct any minor error in—
					(A)the map; or
					(B)the legal
			 description.
					(3)AvailabilityThe
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
				(e)Use of land for
			 nonresidential development
				(1)In
			 generalNorth Las Vegas may sell, lease, or otherwise convey any
			 portion of the land described in subsection (c) for nonresidential
			 development.
				(2)Method of
			 saleThe sale, lease, or conveyance of land under paragraph (1)
			 shall be carried out—
					(A)through a
			 competitive bidding process; and
					(B)for not less than
			 fair market value.
					(3)Fair market
			 valueThe Secretary shall determine the fair market value of the
			 land under paragraph (2)(B) based on an appraisal that is performed in
			 accordance with—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions;
					(B)the Uniform
			 Standards of Professional Appraisal Practices; and
					(C)any other
			 applicable law (including regulations).
					(4)Disposition of
			 proceedsThe gross proceeds from the sale, lease, or conveyance
			 of land under paragraph (1) shall be distributed in accordance with section
			 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law
			 105–263; 112 Stat. 2345; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120
			 Stat. 3045).
				(f)Use of land for
			 recreation or other public purposes
				(1)In
			 generalNorth Las Vegas may retain a portion of the land
			 described in subsection (c) for public recreation or other public purposes
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by
			 providing written notice of the election to the Secretary.
				(2)RevocationIf
			 North Las Vegas retains land for public recreation or other public purposes
			 under paragraph (1), North Las Vegas may—
					(A)revoke that
			 election; and
					(B)sell, lease, or
			 convey the land in accordance with subsection (e).
					(g)Administrative
			 costsNorth Las Vegas shall pay all appraisal costs, survey
			 costs, and other administrative costs necessary for the preparation and
			 completion of any patents for, and transfers of title to, the land described in
			 subsection (c).
			(h)Reversion
				(1)In
			 generalIf any parcel of land described in subsection (c) is not
			 conveyed for nonresidential development under this section or reserved for
			 recreation or other public purposes under subparagraph (f) by the date that is
			 30 years after the date of enactment of this Act, the parcel of land shall, at
			 the discretion of the Secretary, revert to the United States.
				(2)Inconsistent
			 useIf North Las Vegas uses any parcel of land described in
			 subsection (c) in a manner that is inconsistent with this section—
					(A)at the discretion
			 of the Secretary, the parcel shall revert to the United States; or
					(B)if the Secretary
			 does not make an election under subparagraph (A), North Las Vegas shall sell
			 the parcel of land in accordance with this section.
					5.Conveyance of
			 Bureau of Land Management land to Las Vegas
			(a)DefinitionsIn
			 this section:
				(1)Las
			 vegasThe term Las Vegas means the city of Las
			 Vegas, Nevada.
				(2)MapThe
			 term map means the map entitled North Las Vegas Valley
			 Overview and dated April 30, 2013.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Bureau of Land Management.
				(b)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, subject to valid existing rights, and notwithstanding the land use
			 planning requirements of sections 202 and 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to
			 Las Vegas, without consideration, all right, title, and interest of the United
			 States in and to the land described in subsection (c).
			(c)Description of
			 landThe land referred to in subsection (b) consists of land
			 managed by the Bureau of Land Management described on the map as Las
			 Vegas Job Creation Zone (including interests in the land).
			(d)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the parcel to
			 be conveyed under this section.
				(2)Minor
			 errorsThe Secretary may correct any minor error in—
					(A)the map; or
					(B)the legal
			 description.
					(3)AvailabilityThe
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
				(e)Use of
			 land
				(1)In
			 generalLas Vegas may sell, lease, or otherwise convey any
			 portion of the land described in subsection (c) for nonresidential
			 development.
				(2)Method of
			 saleThe sale, lease, or conveyance of land under paragraph (1)
			 shall be carried out, after consultation with the Las Vegas Paiute
			 Tribe—
					(A)through a
			 competitive bidding process; and
					(B)for not less than
			 fair market value.
					(3)Fair market
			 valueThe Secretary shall determine the fair market value of the
			 land under paragraph (2)(B) based on an appraisal that is performed in
			 accordance with—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions;
					(B)the Uniform
			 Standards of Professional Appraisal Practices; and
					(C)any other
			 applicable law (including regulations).
					(4)Disposition of
			 proceedsThe gross proceeds from the sale, lease, or conveyance
			 of land under paragraph (1) shall be distributed in accordance with section
			 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law
			 105–263; 112 Stat. 2345; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120
			 Stat. 3045).
				(f)Use of land for
			 recreation or other public purposes
				(1)In
			 generalLas Vegas may retain a portion of the land described in
			 subsection (c) for public recreation or other public purposes consistent with
			 the Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.) by providing written notice of
			 the election to the Secretary.
				(2)RevocationIf
			 Las Vegas retains land for public recreation or other public purposes under
			 paragraph (1), Las Vegas may—
					(A)revoke that
			 election; and
					(B)sell, lease, or
			 convey the land in accordance with subsection (e).
					(g)Administrative
			 costsLas Vegas shall pay all appraisal costs, survey costs, and
			 other administrative costs necessary for the preparation and completion of any
			 patents for, and transfers of title to, the land described in subsection
			 (c).
			(h)Reversion
				(1)In
			 generalIf any parcel of land described in subsection (c) is not
			 conveyed for nonresidential development under this section or reserved for
			 recreation or other public purposes under subsection (f) by the date that is 30
			 years after the date of enactment of this Act, the parcel of land shall, at the
			 discretion of the Secretary, revert to the United States.
				(2)Inconsistent
			 useIf Las Vegas uses any parcel of land described in subsection
			 (c) in a manner that is inconsistent with this section—
					(A)at the discretion
			 of the Secretary, the parcel shall revert to the United States; or
					(B)if the Secretary
			 does not make an election under subparagraph (A), Las Vegas shall sell the
			 parcel of land in accordance with this section.
					6.Expansion of
			 conveyance to Las Vegas Metropolitan Police DepartmentSection 703 of the Clark County Conservation
			 of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat.
			 2013) is amended by inserting before the period at the end the following:
			 and the parcel of land identified as Conveyance to Las Vegas for
			 Police Shooting Range Access on the map entitled North Las Vegas
			 Valley Overview, and dated April 30, 2013.
		7.Spring Mountains
			 National Recreation Area withdrawalSection 8 of the Spring Mountains National
			 Recreation Area Act (16 U.S.C. 460hhh–6) is amended—
			(1)in subsection (a),
			 by striking for lands described and inserting as
			 provided; and
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Exceptions
						(1)In
				generalNotwithstanding subsection (a),
				W1/2E1/2 and
				W1/2 sec. 27, T. 23 S., R. 58 E., Mt. Diablo Meridian is
				not subject to withdrawal under that subsection.
						(2)Effect of entry
				under public land lawsNotwithstanding paragraph (1) of
				subsection (a), the following are not subject to withdrawal under that
				paragraph:
							(A)Any Federal land
				in the Recreation Area that qualifies for conveyance under Public Law 97–465
				(commonly known as the Small Tracts Act) (16 U.S.C. 521c et
				seq.), which, notwithstanding section 7 of that Act (16 U.S.C. 521i), may be
				conveyed under that Act.
							(B)Any Federal land
				in the Recreation Area that the Secretary determines to be appropriate for
				conveyance by exchange for non-Federal land within the Recreation Area under
				authorities generally providing for the exchange of National Forest System
				land.
							.
			8.Southern Nevada
			 Public Land Management Act of 1998 amendmentsSection 4 of the Southern Nevada Public Land
			 Management Act of 1998 (Public Law 105–263; 112 Stat. 2344; 116 Stat. 2007) is
			 amended—
			(1)in the first
			 sentence of subsection (a), by striking dated October 1, 2002
			 and inserting dated April 30, 2013; and
			(2)in subsection (g),
			 by adding at the end the following:
				
					(5)Notwithstanding
				paragraph (4), subject to paragraphs (1) through (3), Clark County may convey
				to a unit of local government or regional governmental entity, without
				consideration, land located within the Airport Environs Overlay District (as of
				the date of enactment of this paragraph) if the land is used for a water or
				wastewater treatment facility or any other public purpose consistent with uses
				allowed under the Act of June 14, 1926 (commonly known as the Recreation
				and Public Purposes Act) (43 U.S.C. 869 et seq.), provided that if the
				conveyed land is used for a purpose other than a public purpose, paragraph (4)
				would apply to the
				conveyance.
					.
			9.Conveyance of
			 land to the Nevada System of Higher Education
			(a)DefinitionsIn
			 this section:
				(1)Board of
			 regentsThe term Board of Regents means the Board
			 of Regents of the Nevada System of Higher Education.
				(2)CampusesThe
			 term Campuses means the Great Basin College, College of Southern
			 Nevada, and University of Las Vegas, Nevada, campuses.
				(3)Federal
			 landThe term Federal land means each of the 3
			 parcels of Bureau of Land Management land identified on the maps as
			 Parcel to be Conveyed, of which—
					(A)approximately 40
			 acres is to be conveyed for the College of Southern Nevada;
					(B)approximately
			 2,085 acres is to be conveyed for the University of Nevada, Las Vegas;
			 and
					(C)approximately 285
			 acres is to be conveyed for the Great Basin College.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State means the State of Nevada.
				(6)SystemThe
			 term System means the Nevada System of Higher Education.
				(b)Conveyances of
			 Federal land to the system
				(1)ConveyancesNotwithstanding
			 section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712) and section 1(c) of the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869(c)) and
			 subject to all valid existing rights, the Secretary shall—
					(A)not later than 180
			 days after the date of enactment of this Act, convey to the System, without
			 consideration, all right, title, and interest of the United States in and
			 to—
						(i)the
			 Federal land identified on the map entitled Great Basin College Land
			 Conveyance and dated June 26, 2012, for the Great Basin College;
			 and
						(ii)the
			 Federal land identified on the map entitled College of Southern Nevada
			 Land Conveyance and dated June 26, 2012, for the College of Southern
			 Nevada, subject to the requirement that, as a precondition of the conveyance,
			 the Board of Regents shall, by mutual assent, enter into a binding development
			 agreement with the City of Las Vegas that—
							(I)provides for the
			 orderly development of the Federal land to be conveyed under this subclause;
			 and
							(II)complies with
			 State law; and
							(B)convey to the
			 System, without consideration, all right, title, and interest of the United
			 States in and to the Federal land identified on the map entitled North
			 Las Vegas Valley Overview and dated April 30, 2013, for the University
			 of Nevada, Las Vegas, if the area identified as Potential Utility
			 Schedule on the map is reserved for use for a potential 400-foot
			 utility corridor of certain rights-of-way for transportation and public
			 utilities.
					(2)Conditions
					(A)In
			 generalAs a condition of the conveyance under paragraph (1), the
			 Board of Regents shall agree in writing—
						(i)to
			 pay any administrative costs associated with the conveyance, including the
			 costs of any environmental, wildlife, cultural, or historical resources
			 studies;
						(ii)to
			 use the Federal land conveyed for educational and recreational purposes;
						(iii)to
			 release and indemnify the United States from any claims or liabilities that may
			 arise from uses carried out on the Federal land on or before the date of
			 enactment of this Act by the United States or any person; and
						(iv)to
			 assist the Bureau of Land Management in providing information to the students
			 of the System and the citizens of the State on—
							(I)public land
			 (including the management of public land) in the Nation; and
							(II)the role of the
			 Bureau of Land Management in managing, preserving, and protecting the public
			 land in the State.
							(B)Agreement with
			 nellis air force base
						(i)In
			 generalThe Federal land conveyed to the System under paragraph
			 (1)(B) shall be used in accordance with the agreement entitled the
			 Cooperative Interlocal Agreement between the Board of Regents of the
			 Nevada System of Higher Education, on Behalf of the University of Nevada, Las
			 Vegas, and the 99th Air Base Wing, Nellis Air Force Base, Nevada and
			 dated June 19, 2009.
						(ii)ModificationsAny
			 modifications to the agreement described in clause (i) or any related master
			 plan shall require the mutual assent of the parties to the agreement.
						(iii)LimitationIn
			 no case shall the use of the Federal land conveyed under paragraph (1)(B)
			 compromise the national security mission or avigation rights of Nellis Air
			 Force Base.
						(3)Use of Federal
			 landThe System may use the Federal land conveyed under paragraph
			 (1) for any public purposes consistent with uses allowed under the Act of June
			 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.).
				(4)Reversion
					(A)In
			 generalIf the Federal land or any portion of the Federal land
			 conveyed under paragraph (1) ceases to be used for the System, the Federal
			 land, or any portion of the Federal land shall, at the discretion of the
			 Secretary, revert to the United States.
					(B)University of
			 nevada, las vegasIf the System fails to complete the first
			 building or show progression toward development of the University of Nevada,
			 Las Vegas campus on the applicable parcels of Federal land by the date that is
			 50 years after the date of receipt of certification of acceptable remediation
			 of environmental conditions, the parcels of the Federal land described in
			 subsection (a)(3)(B) shall, at the discretion of the Secretary, revert to the
			 United States.
					(C)College of
			 southern nevadaIf the System fails to complete the first
			 building or show progression toward development of the College of Southern
			 Nevada campus on the applicable parcels of Federal land by the date that is 12
			 years after the date of conveyance of the applicable parcels of Federal land to
			 the College of Southern Nevada, the parcels of the Federal land described in
			 subsection (a)(3)(A) shall, at the discretion of the Secretary, revert to the
			 United States.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			10.Land Conveyance
			 for Southern Nevada Supplemental Airport
			(a)DefinitionsIn
			 this section:
				(1)CountyThe
			 term County means Clark County, Nevada.
				(2)MapThe
			 term Map means the map entitled Land Conveyance for
			 Southern Nevada Supplemental Airport and dated June 26, 2012.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Land
			 conveyance
				(1)In
			 generalAs soon as practicable after the date described in
			 paragraph (2), subject to valid existing rights and paragraph (3), and
			 notwithstanding the land use planning requirements of sections 202 and 203 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the
			 Secretary shall convey to the County, without consideration, all right, title,
			 and interest of the United States in and to the land described in subsection
			 (c).
				(2)Date on which
			 conveyance may be madeThe Secretary shall not make the
			 conveyance described in paragraph (1) until the later of the date on which the
			 Administrator of the Federal Aviation Administration has—
					(A)approved an
			 airport layout plan for an airport to be located in the Ivanpah Valley;
			 and
					(B)with respect to
			 the construction and operation of an airport on the site conveyed to the County
			 pursuant to section 2(a) of the Ivanpah Valley Airport Public Lands Transfer
			 Act (Public Law 106–362; 114 Stat. 1404), issued a record of decision after the
			 preparation of an environmental impact statement or similar analysis required
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					(3)Reservation of
			 mineral rightsIn conveying the public land under paragraph (1),
			 the Secretary shall reserve the mineral estate, except for purposes related to
			 flood mitigation (including removal from aggregate flood events).
				(4)WithdrawalSubject
			 to valid existing rights, the public land to be conveyed under paragraph (1) is
			 withdrawn from—
					(A)location, entry,
			 and patent under the mining laws; and
					(B)operation of the
			 mineral leasing and geothermal leasing laws.
					(5)UseThe
			 public land conveyed under paragraph (1) shall be used for the development of
			 flood mitigation infrastructure for the Southern Nevada Supplemental
			 Airport.
				(6)Reversion and
			 reentry
					(A)In
			 generalIf the land conveyed to the County under the Ivanpah
			 Valley Airport Public Lands Transfer Act (Public Law 106–362; 114 Stat. 1404)
			 reverts to the United States, the land conveyed to the County under this
			 section shall revert, at the option of the Secretary, to the United
			 States.
					(B)Use of
			 landIf the Secretary determines that the County is not using the
			 land conveyed under this section for a purpose described in paragraph (4), all
			 right, title, and interest of the County in and to the land shall revert, at
			 the option of the Secretary, to the United States.
					(c)Description of
			 landThe land referred to in subsection (b) consists of the
			 approximately 2,320 acres of land managed by the Bureau of Land Management and
			 described on the map as the Conveyance Area.
			(d)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare an official legal description and map of
			 the parcel to be conveyed under this section.
				(2)Minor
			 errorsThe Secretary may correct any minor error in—
					(A)the map; or
					(B)the legal
			 description.
					(3)AvailabilityThe
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
				11.Sunrise Mountain
			 Instant Study Area release
			(a)FindingCongress
			 finds that for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the public land in Clark County,
			 Nevada, administered by the Bureau of Land Management in the Sunrise Mountain
			 Instant Study Area has been adequately studied for wilderness
			 designation.
			(b)ReleaseAny
			 public land described in subsection (a) that is not designated as
			 wilderness—
				(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
				(2)shall be managed
			 in accordance with land management plans adopted under section 202 of that Act
			 (43 U.S.C. 1712).
				(c)Post release
			 land use approvalsRecognizing that the area released under
			 subsection (b) presents unique opportunities for the granting of additional
			 rights-of-way, including for high voltage transmission facilities, the
			 Secretary of the Interior may accommodate multiple applicants within a
			 particular right-of-way.
			12.Nellis Dunes
			 Off-Highway Vehicle Recreation Area
			(a)DefinitionsIn
			 this section:
				(1)CityThe
			 term City means the city of North Las Vegas, Nevada.
				(2)CountyThe
			 term County means Clark County, Nevada.
				(3)Economic support
			 areaThe term Economic Support Area means the land
			 identified on the map as the Economic Support Area.
				(4)Federal
			 landThe term Federal land means the approximately
			 1,211 acres of Federal land in the County, as depicted on the map.
				(5)MapThe
			 term map means the map entitled Nellis Dunes Off-Highway
			 Vehicle Recreation Area and dated April 30, 2013.
				(6)Nellis dunes
			 recreation areaThe term Nellis Dunes Recreation
			 Area means the Nellis Dunes Off-Highway Vehicle Recreation Area
			 identified on the map as Nellis Dunes OHV Recreation
			 Area.
				(7)Net
			 proceedsThe term net proceeds means the amount
			 that is equal to the difference between—
					(A)the amount of
			 gross revenues received by the County from any activities at the Economic
			 Support Area; and
					(B)the total amount
			 expended by the County (or a designee of the County) for capital improvements
			 to each of the Economic Support Area and the Nellis Dunes Recreation Area,
			 provided that the capital improvements shall not exceed 80 percent of the total
			 gross proceeds.
					(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(9)StateThe
			 term State means the State of Nevada.
				(b)Conveyance of
			 Federal land to clark county, nevada
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall convey to the County, subject to valid existing
			 rights and paragraph (2), without consideration, all right, title, and interest
			 of the United States in and to the parcels of Federal land.
				(2)Reservation of
			 mineral estateIn conveying the parcels of Federal land under
			 paragraph (1), the Secretary shall reserve the mineral estate, except for
			 purposes related to flood mitigation (including removal from aggregate flood
			 events).
				(3)Use of Federal
			 land
					(A)In
			 generalThe parcels of Federal land conveyed under paragraph
			 (1)—
						(i)shall be used by
			 the County—
							(I)to provide a
			 suitable location for the establishment of a centralized off-road vehicle
			 recreation park in the County;
							(II)to provide the
			 public with opportunities for off-road vehicle recreation, including a location
			 for races, competitive events, training and other commercial services that
			 directly support a centralized off-road vehicle recreation area and County
			 park; and
							(III)to provide a
			 designated area and facilities that would discourage unauthorized use of
			 off-highway vehicles in areas that have been identified by the Federal
			 Government, State government, or County government as containing
			 environmentally sensitive land; and
							(ii)shall not be
			 disposed of by the County.
						(B)ReversionIf
			 the County ceases to use any parcel of the Federal land for the purposes
			 described in subparagraph (A)(i) or subparagraph (D)—
						(i)title to the
			 parcel shall revert to the United States, at the option of the United States;
			 and
						(ii)the
			 County shall be responsible for any reclamation necessary to revert the parcel
			 to the United States.
						(C)Renewable and
			 solar energy
						(i)In
			 generalSubject to clauses (ii) and (iii), the parcels of Federal
			 land conveyed to the County under paragraph (1) and the land conveyed to the
			 County under section 1(c) of Public Law 107–350 (116 Stat. 2975), may be used
			 for the incidental purpose of generating renewable energy and solar energy for
			 use by the Clark County Off Highway Vehicle Recreation Park, the shooting park
			 authorized under that Act, and the County.
						(ii)LimitationAny
			 project authorized under clause (i) shall not interfere with the national
			 security mission of Nellis Air Force Base or any other military
			 operation.
						(iii)Required
			 consultationBefore the construction of any proposed project
			 under clause (i), the project proponent shall consult with the Secretary of
			 Defense or a designee of the Secretary of Defense.
						(D)Future
			 conveyancesAny future conveyance of Federal land for addition to
			 the Clark County Off Highway Vehicle Park or the Nellis Dunes Recreation Area
			 shall be subject to—
						(i)the
			 binding interlocal agreement under paragraph (4)(B); and
						(ii)the
			 aviation easement requirements under paragraph (7).
						(E)Management
			 planThe Secretary of the Air Force and the County, may develop a
			 special management plan for the Federal land—
						(i)to
			 enhance public safety and safe off-highway vehicle recreation use in the Nellis
			 Dunes Recreation Area;
						(ii)to
			 ensure compatible development with the mission requirements of the Nellis Air
			 Force Base; and
						(iii)to
			 avoid and mitigate known public health risks associated with off-highway
			 vehicle use in the Nellis Dunes Recreation Area.
						(4)Economic support
			 area
					(A)DesignationThere
			 is designated the Economic Support Area.
					(B)Interlocal
			 agreement
						(i)In
			 generalBefore the Economic Support Area may be developed, the
			 City and County shall enter into an interlocal agreement regarding the
			 development of the Economic Support Area.
						(ii)Limitation of
			 agreementIn no case shall the interlocal agreement under this
			 subparagraph compromise or interfere with the aviation rights provided under
			 paragraph (7) and subsection (c)(3).
						(C)Use of
			 proceedsOf the net proceeds from the development of the Economic
			 Support Area, the County shall—
						(i)annually deposit
			 50 percent in a special account in the Treasury, to be used by the Secretary
			 for the development, maintenance, operations, and environmental restoration and
			 mitigation of the Nellis Dunes Recreation Area; and
						(ii)retain 50
			 percent, to be used by the County—
							(I)to pay for capital
			 improvements that are not covered by subsection (a)(7)(B); and
							(II)to maintain and
			 operate the park established under paragraph (3)(A)(i)(I).
							(5)Agreement with
			 nellis air force base
					(A)In
			 generalBefore the Federal land may be conveyed to the County
			 under paragraph (1), the Clark County Board of Commissioners and Nellis Air
			 Force Base shall enter into an interlocal agreement for the Federal land and
			 the Nellis Dunes Recreation Area—
						(i)to
			 enhance safe off-highway recreation use; and
						(ii)to
			 ensure that development of the Federal land is consistent with the long-term
			 mission requirements of Nellis Air Force Base.
						(B)LimitationThe
			 use of the Federal land conveyed under paragraph (1) shall not compromise the
			 national security mission or aviation rights of Nellis Air Force Base.
					(6)Additional terms
			 and conditionsWith respect to the conveyance of Federal land
			 under paragraph (1), the Secretary may require such additional terms and
			 conditions as the Secretary considers to be appropriate to protect the
			 interests of the United States.
				(7)Aviation
			 easement
					(A)In
			 generalEach deed entered into for the conveyance of the Federal
			 land shall contain a perpetual aviation easement reserving to the United States
			 all rights necessary to preserve free and unobstructed overflight in and
			 through the airspace above, over, and across the surface of the Federal land
			 conveyed under subsection (b)(1) for the passage of aircraft owned or operated
			 by any Federal agency or other Federal entity.
					(B)RequirementsEach
			 easement described in subparagraph (A) shall include such terms and conditions
			 as the Secretary of the Air Force determines to be necessary to comply with
			 subparagraph (A).
					(c)Designation of
			 the nellis dunes national off-Highway vehicle recreation area
				(1)In
			 generalThe approximately 10,000 acres of land identified as
			 Nellis Dunes in the Bureau of Land Management Resource
			 Management Plan shall be known and designated as the Nellis Dunes
			 Off-Highway Vehicle Recreation Area.
				(2)Management
			 planThe Director of the Bureau of Land Management may develop a
			 special management plan for the Nellis Dunes Recreation Area to enhance the
			 safe use of off-highway vehicles for recreational purposes.
				(3)Aviation
			 rightsThe aviation rights described in subsection (b)(7) shall
			 apply to the Nellis Dunes Recreation Area.
				(d)Withdrawal and
			 reservation of land for nellis air force base
				(1)WithdrawalSubject
			 to valid existing rights and except as otherwise provided in this
			 subsection—
					(A)the Federal land
			 and interests in the Federal land identified on the map as Land to be
			 withdrawn for Nellis Air Force Base are withdrawn from all forms of
			 appropriation under the general land laws, including the mining, mineral
			 leasing, and geothermal leasing laws; and
					(B)jurisdiction over
			 the land and interest in land withdrawn and reserved by this subsection is
			 transferred to the Secretary of the Air Force.
					(2)ReservationThe
			 land withdrawn under paragraph (1) is reserved for use by the Secretary of the
			 Air Force for—
					(A)the enlargement
			 and protection of Nellis Air Force Base; or
					(B)other
			 defense-related purposes consistent with the purposes of this
			 subsection.
					(3)Changes in
			 useThe Secretary of the Air Force shall consult with the
			 Secretary before using the land withdrawn and reserved by this subsection for
			 any purpose other than the purposes described in subsection
			 (b)(3)(A)(i).
				(4)EasementThe
			 United States reserves—
					(A)a right of flight
			 for the passage of aircraft in the airspace above the surface of the Federal
			 land conveyed to the County; and
					(B)the right to cause
			 in the airspace any noise, vibration, smoke, or other effects that may be
			 inherent in the operation of aircraft landing at, or taking off from, Nellis
			 Air Force Base.
					13.Conveyance of
			 land for Nellis Air Force Base
			(a)In
			 generalAdministrative jurisdiction over the parcel of Federal
			 land described in subsection (b) is transferred from the Bureau of Land
			 Management to the Air Force for inclusion in Nellis Air Force Base.
			(b)Description of
			 landThe parcel of Federal land referred to in subsection (a) is
			 the approximately 410 acres of land administered by the Bureau of Land
			 Management and identified as Addition to Nellis Air Force Base
			 on the map entitled North Las Vegas Valley Overview and dated
			 April 30, 2013.
			14.Military
			 overflights
			(a)FindingsCongress
			 finds that—
				(1)military aircraft
			 testing and training activities in the State of Nevada—
					(A)are an important
			 part of the national defense system of the United States; and
					(B)are essential in
			 order to secure an enduring and viable national defense system for the current
			 and future generations of people of the United States;
					(2)the units of the
			 National Park System and the additions to the Conservation Area established
			 under this Act are located within a region critical to providing training,
			 research, and development for the Armed Forces of the United States and allies
			 of the Armed Forces;
				(3)there is a lack of
			 alternative sites available for the military training, testing, and research
			 activities being conducted in the State of Nevada;
				(4)continued use of
			 the airspace in the State of Nevada is essential for military purposes;
			 and
				(5)continuation of
			 the military activities in the State of Nevada, under appropriate terms and
			 conditions, is not incompatible with the protection and proper management of
			 the natural, environmental, cultural, and other resources and values of Federal
			 land in the State of Nevada.
				(b)OverflightsNothing
			 in this Act or any other land management law applicable to a new unit of the
			 National Park System or an addition to the Conservation Area designated by this
			 Act shall restrict or preclude overflights, including—
				(1)low-level
			 overflights of military aircraft over the Federal land; and
				(2)military
			 overflights that can be seen or heard within the unit or Conservation
			 Area.
				(c)Special
			 airspaceNothing in this Act or any other land management law
			 applicable to a new unit of the National Park or an addition to the
			 Conservation Area designated by this Act shall restrict or preclude the
			 designation of new units of special airspace or the use or establishment of
			 military flight training routes over the unit or Conservation Area.
			
